IN THE MATTER OF THE PETITION OF JAMES ARTHUR BIGGINS FOR A WRIT OF MANDAMUS
No. 395, 2009
Supreme Court of Delaware
Submitted: July 24, 2009
Decided: August 7, 2009
Before STEELE, Chief Justice, HOLLAND, and RIDGELY Justices.

ORDER
MYRON T. STEELE, Chief Justice
This 7th day of August 2009, upon consideration of James Biggins' petition for a writ of mandamus, as well as the State's motion to compel prepayment of filing fees and the response thereto, it appears to the Court that:
(1) Biggins filed a petition requesting this Court to issue an extraordinary writ of mandamus directed to the Superior Court. Biggins asks that the Superior Court be directed to take action on the personal injury complaint and motion to proceed in forma pauperis, which were filed in the trial court on December 22, 2008 and March 16, 2009, respectively.
(2) A review of the Superior Court docket in Biggins' case reflects that the Superior Court granted Biggins' in forma pauperis motion on July 15, 2009 and directed that the complaint be served on the defendants within 30 days. Accordingly, Biggins' petition for a writ of mandamus is moot.
NOW, THEREFORE, IT IS ORDERED that the petition for a writ of mandamus is DISMISSED as moot. The Court will take no action on the State's motion to compel payment of the filing fees.